NOTE: The examiner for this application has changed. The new examiner is Sean Aeder.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
The response filed on 2/17/21 to the restriction requirement of 12/21/21 has been received.  Applicant has elected group II and the following species: NMT2.  Because Applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  
The following species is rejoined: NMT1.
Claims 1-11 are pending.
Claims 7-8 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claims 1-6 and 9-11 are currently under consideration.

Claim Objections
Claim 1 is objected to because of an apparent typographical error. It appears the comma after “N-myristoylatransferase 1” should be deleted and a comma should be added after “(NMT1)”. Proper correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, 5, and 6 are rejected because claims 2, 3, 5, and 6 each recite “…to remove the polyps…”. There is insufficient antecedent basis for “the polyps” (plural) in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 9-11  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shrivastav et al (Journal of Translational Medicine, 2005, 5(58): 1-6), as evidenced by Raju et al (Exp Cell Res, 1997, 235: 145-154).

As evidenced by Raju et al (see page 146 of Raju et al), the anti-NMT antibody of Shrivastav et al was generated against a peptide domain (NENYVEDDDNMFRFD) present in both NMT1 and NMT2. Therefore, the method of Shrivastav et al measures both NMT1 levels and NMT2 levels by binding a domain present on both NMT1 and NMT2. Further, the antibody of Shrivastav et al is specific for both NMT1 and NMT2 because the antibody binds a domain present on both NMT1 and NMT2.
As defined by the instant claims, the method of Shrivastav et al identifies a candidate for polyp removal wherein NMT1, NMT2 and/or MetAP2 expression levels above a threshold indicates that the patient of Shrivastav et al is a candidate for polyp removal and wherein NMT2 levels above a threshold indicates the patient harbors adenomatous polyps and is a candidate for polyp removal.

Claim(s) 1, 4, and 9-11  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shrivastav (WO 2014/082178 A1; 6/5/14).
Shrivastav teaches colon cancer arises from adenomatous polyps (line 12 on page 1, in particular). Shrivastav further teaches a method of detecting colon cancer comprising measuring NMT1 and NMT2 expression levels in PBMCs from a human patient using antibodies 
As defined by the instant claims, the method of Shrivastav identifies a candidate for polyp removal wherein NMT1, NMT2 and/or MetAP2 expression levels above a threshold indicates that the patient of Shrivastav is a candidate for polyp removal and wherein NMT2 levels above a threshold indicates the patient harbors adenomatous polyps and is a candidate for polyp removal.

Claim(s) 1 and 10  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al (US 7,892,758 B2; 2/22/11).
Sharma et al teaches (and claims) a method comprising measuring NMT expression levels (including NMT1 expression levels) in PBMCs from a human patient, wherein an increase in NMT expression correlates with the presence of colon cancers (claims 1-14 of Sharma et al, in particular). 
As defined by the instant claims, the method of Sharma et al identifies a candidate for polyp removal wherein NMT1, NMT2 and/or MetAP2 expression levels above a threshold indicates that the patient of Sharma et al is a candidate for polyp removal.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastav (WO 2014/082178 A1; 6/5/14) as applied to claims 1, 4, and 9-11 above, and further in view of Ko et al (The American Journal of Medicine, 2010, 123(6): 528-535).
Teachings of Shrivastav are discussed above.  
Shrivastav does not specifically teach polyp removal.  However, these deficiencies are made up in the teachings of Ko et al.
Ko et al describes colonoscopies as “technically complex” and common (page 1, in particular). Ko et al teaches methods of performing colonoscopies to detect and remove polyps and to detect early cancer (pages 528-529, in particular).
One of ordinary skill in the art would have been motivated treat a human subjects suspected of having colon cancer by (i) scheduling and performing the method of Shrivastav to detect elevated NMT2 expression in PBMCs from the subjects with an antibody that specifically binds NMT2 followed by (ii) scheduling and performing the colonoscopy methods of Ko et al with those subjects with elevated NMT2 expression in PBMCs to confirm cancer diagnosis and remove any polyps because the method of Shrivastav has the benefit of non-invasively identifying subjects with an indication of colon cancer (elevated NMT2 expression in PBMCs) and performing “technically complex”, but common, colonoscopies and the colonoscopy of Ko et al on subjects with an indication of colon cancer has the benefits of confirming a cancer diagnosis and removing any polyps – that are taught by Shrivastav as sites where a cancer could otherwise arise. Further, one would be motivated to .     

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, and 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. The rationale for this determination is explained below:
Claims 1, 4, and 9-11 are directed to a natural phenomenon because the claims recite a natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “natural phenomenon” is: levels of NMT1, NMT2, and MetAP2 correlate with candidacy for polyp removal and/or correlate with the presence of polyps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Further, the prior art of Shrivastav et al (Journal of Translational Medicine, 2005, 5(58): 1-6), as evidenced by Raju et al (Exp Cell Res, 1997, 235: 145-154), teaches a method comprising measuring NMT1 and NMT2 expression levels in PBMCs from a human patient (Table 1 of Shrivastav et al, in particular). Further, the prior art of Shrivastav (WO 2014/082178 A1; 6/5/14) teaches a method comprising measuring NMT1 and NMT2 expression levels in PBMCs from a human patient using antibodies specific for NMT1 and antibodies specific for NMT2 (pages 15-18 and Figure 8, in particular). Further, the prior art of Sharma et al (US 7,892,758 B2; 2/22/11) teaches (and claims) a method comprising measuring NMT expression levels (including NMT1 expression levels) in PBMCs from a human patient (claims 1-14 of Sharma et al, in particular). Further, the prior art of Aoki et al (Clinical & Developmental Immunology, 2006, 13(2-4): 265-271) teaches a method comprising measuring all expression levels detected by the 
Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of measuring NMT1, NMT2, and/or MetAP2 expression levels in peripheral blood or PBMCs from a patient would conventionally and routinely perform such steps. Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, reciting levels of biomarkers detected by conventional and routine methods correlate with candidacy for polyp removal and/or correlate with the presence of polyps is not truly part of the claimed process, and is not a “practical application”, but rather informs a relevant audience about certain laws of nature just as the “wherein” clause of Mayo informs an audience about a newly ‘discovered’ fact about a process rather than require any different step of the process. Further, just as methods comprising detecting paternal DNA sequences in particular samples by PCR was identified in Ariosa v. Sequenom as "well-known, routine, and conventional" (see first paragraph on page 13 of Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015)) even though the prior art did not demonstrate detecting said paternal DNA sequences in said particular samples by PCR, the methods encompassed by the instant claims are well-known, routine, and conventional.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting expression levels) are routinely performed in the art to obtain data regarding expression. Moreover, “[w]hile preemption may signal patent Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). See the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) (“the interim Guidance”). It is further noted the interim Guidance is consistent with the Federal Circuit’s panel decision in Sequenom (see the July 14, 2016 memorandum: Recent Subject Matter Eligibility Rulings (Rapid Litigation Management v. CellzDirect and Sequenom v. Ariosa)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Patent No. 7,892,758 B2 because the patented claims are directed to species of the instant claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SEAN E AEDER/             Primary Examiner, Art Unit 1642